DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claims 8 and 10 are objected to because of the following informalities: In Claim 8, line 1, “system as claimed in Claim 7 wherein the processing” should be changed to “system as claimed in Claim 7, wherein the processing” with a comma between “7” and “wherein”. In Claim 10, line 8, “an HTTP Pull and a SIM Over-The-Air (OTA) SMS” should be changed to “an HTTP Pull, and a SIM Over-The-Air (OTA) SMS” with a comma between “Pull” and “and”. Appropriate correction is required.

Claim Interpretation -35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


	Use of the word “configured to” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “configured to” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
Claim elements in this application that use the word “configured to” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “configured to” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Claim limitation of claims 6-10 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “configured to” coupled with functional language “update" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  

  	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation, namely, on par. 63 of the disclosure as stated, “As used herein, a "processor" or "processing unit" includes one or more 
processors, wherein processor refers to any logic circuitry for processing instructions. A processor may be a general-purpose processor, a special-purpose processor, a conventional processor, a digital signal processor, a plurality of microprocessors, one or more microprocessors in association with a DSP core, a controller, a microcontroller, a low-end microcontroller, Application Specific Integrated Circuits, Field Programmable Gate Array circuits, any other type of integrated circuits, etc.”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	6.	    Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicant’s “computer-readable media" encompasses both statutory and non-statutory mediums including but not limited to carrier waves. Applicant has failed to exclude “signal”, from computer readable media in the specification as stated in par. 60, “computer-readable media can include, but are not limited to, magnetic storage devices, e.g., hard disk; floppy disk; magnetic strip(s); optical disk (e.g., compact disk (CD), digital video disc (DVD), Blu-ray DiscTM (BD); smart card(s), flash memory device(s) (e.g., card, stick, key drive etc.)” Applicant’s invention constitutes software per se, void of any hardware components, and as such fails to fall within any of the statutory classes of invention set forth by 35 USC 101. Applicant is required to amend the claim to make it clear that the computer-1351 Off. Gaz. Pat. Office 212 (February 23, 2010).  

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inlow (US 2015/0044991 A1) in view of Izawa (EP 0 831 448 A2).

		Regarding claim 1, Inlow teaches a method of updating an information displayed at a user equipment ([0017], “updates one or more mobile devices with the custom alpha tag”; [0011], “customizing an operator name displayed on a mobile communication device”; Fig. 5), 

 	- transmitting, via a SIM OTA update to a SIM card configured at a user equipment, a display condition ([0033], “display rules (~display conditions) stored on smart card (~SIM) 311 include at least a record identifier such as a rule number (~display condition number), a network ID, a location, and an operator name to be displayed on screen 303 … programming logic within an OTA platform (~SIM OTA server) is able to access (~transmit to) this database via the network, and can modify fields (~modify rule number (~rule) and operator name by data transmission) as per the network operator's commands. In one embodiment, programming logic modifies the Operator Name to display whatever alphanumeric string is specified by the network operator when the smart card 311 is first programmed for use”, wherein the programming logic (~part of SIM OTA server/network entity) transmits display rules (~display conditions) to the smart card (~SIM); [0029], “an approval logic that compares the alphanumeric string or custom alpha tag to a set of rules (~display conditions) defined by either the network operator or a subscriber associated with the account. These rules may be applied in addition to business rules and billing rules, and may be customized to meet the needs of the operator or subscriber. For instance, approval logic may deny a custom operator name request that is obscene, or that conflicts with an existing business rule”, wherein the approval logic rules together with business rules and billing rules (~display conditions) are transmitted and stored in the smart card (~SIM); [0032], “Smart card 311 also stores a database of rules (~display conditions) associated with operator names”; [0009], “programming logic transmits the custom operator name to the mobile communication device by updating the database with the custom operator name”, wherein the programming logic (~part of OTA server/network entity) transmits the custom operator name as well as the rule number (~rule); [0010], “transmitting the custom operator name to a mobile communication device on the network, the mobile communication device being associated with the first subscriber account and having a smart card storing a database, the database including a plurality of rules associated with a plurality of operator names”, wherein the transmitting the custom operator name as well as the rule number (~rule) to a database of a smart card (~SIM)), 
 	 	wherein the display condition comprises a condition to display at the user equipment the information comprising ([0033], “display rules (~display conditions) stored on smart card 311 include at least a record identifier such as a rule number (~display condition number), a network ID, a location, and an operator name to be displayed on screen 303 … programming logic within an OTA platform is able to access this database via the network, and can modify fields as per the network operator's commands. In one embodiment, programming logic modifies the Operator Name to display whatever alphanumeric string is specified by the network operator when the smart card 311 is first programmed for use”; [0029], “an approval logic that compares the alphanumeric string or custom alpha tag to a set of rules (~display conditions) defined by either the network operator or a subscriber associated with the account. These rules may be applied in addition to business rules and billing rules (~display conditions), and may be customized to meet the needs of the operator or subscriber. For instance, approval logic may deny a custom operator name request that is obscene, or that conflicts with an existing business rule”) 
		at least one of a service provider name and a network operator name present in at least one of a SIM information and a network information message ([0028], “subscriber's device 201 to display the custom operator name or alpha tag”); 
 	- updating, via a network entity, the information provided in at least one of the SIM information and the network information message ([0028], “programming logic 225 is invoked to enable (S256) the subscriber's device 201 to display the custom operator name or alpha tag. This is performed over-the-air (~via a network entity), by modifying an operator name list (~updating the information provided) or corresponding PLMN list stored on a smart card within device 201, such as a SIM card or a UICC”); and 
 	- transmitting, from the network entity to the user equipment, the updated information, to display in real-time the updated information at the user equipment based on the display condition ([0009], “programming logic (~part of network entity) transmits the custom operator name to the mobile communication device”; [0008], “A programming logic on the network then updates one or more mobile devices with the custom alpha tag. The several logic units may be part of an Over-the-air (OTA) platform on the network, such as an SFM server”; [0028], “programming logic 225 is invoked to enable (S256) the subscriber's device 201 to display the custom operator name or alpha tag. This is performed over-the-air, by modifying an operator name list or corresponding PLMN list stored on a smart card within device 201, such as a SIM card or a UICC”; [0033], “display rules (~display conditions) stored on smart card 311 include at least a record identifier such as a rule number (~display condition number), a network ID, a location, and an operator name to be displayed on screen 303 … programming logic within an OTA platform is able to access this database via the network, and can modify fields as per the network operator's commands. In one embodiment, programming logic modifies the Operator Name to display whatever alphanumeric string is specified by the network operator when the smart card 311 is first programmed for use”; [0029], “an approval logic that compares the alphanumeric string or custom alpha tag to a set of rules (~display conditions) defined by either the network operator or a subscriber associated with the account. These rules may be applied in addition to business rules and billing rules (~display conditions), and may be customized to meet the needs of the operator or subscriber. For instance, approval logic may deny a custom operator name request that is obscene, or that conflicts with an existing business rule”, wherein the display of the operator name is determined based on the approval logic’s processing of the approval logic rules (~display conditions)).  
	Inlow does not explicitly teach that the display condition is a display bit condition.
	However, Izawa teaches a display bit condition (col. 11 lines 38-40, “When display is allowed, DF (~display flag) =1, whereas when display is prohibited, DF (~display flag) =0. Step d8 judges on the display flag DF, so that if DF (~display flag) =0, the process is returned to step d2 without any display”).


	 	Regarding claim 6, Inlow teaches a system of updating an information displayed at a user equipment ([0034], “system 400”; [0017], “systems and methods for displaying a custom alpha tag on a subscriber's mobile device … programming logic on the network then updates one or more mobile devices with the custom alpha tag. The several logic units may be part of an Over-the-air (OTA) platform on the network”; [0011], “customizing an operator name displayed on a mobile communication device”; Figs. 4 and 5), 
 	the system ([0034], “system 400”; [0017], “systems and methods for displaying a custom alpha tag on a subscriber's mobile device … programming logic on the network then updates one or more mobile devices with the custom alpha tag. The several logic units may be part of an Over-the-air (OTA) platform on the network”; Fig. 4) comprises: 
 	- a transceiver unit (Fig. 4, servers (~rules logics) 423, 430, and 440 each have a transceiver unit for communicating via network 460) configured to transmit a display condition via a SIM OTA update to a SIM card configured at a user equipment ([0033], “display rules (~display conditions) stored on smart card (~SIM) 311 include at least a record identifier such as a rule number (~display condition number), a network ID, a location, and an operator name to be displayed on screen 303 … programming logic within an OTA platform (~SIM OTA server) is able to access (~transmit to) this database via the network, and can modify fields (~modify rule number (~rule) and operator name by data transmission) as per the network operator's commands. In one embodiment, programming logic modifies the Operator Name to display whatever alphanumeric string is specified by the network operator when the smart card 311 is first programmed for use”, wherein the programming logic (~part of SIM OTA server/network entity) transmits display rules (~display conditions) to the smart card (~SIM); [0029], “an approval logic that compares the alphanumeric string or custom alpha tag to a set of rules (~display conditions) defined by either the network operator or a subscriber associated with the account. These rules may be applied in addition to business rules and billing rules, and may be customized to meet the needs of the operator or subscriber. For instance, approval logic may deny a custom operator name request that is obscene, or that conflicts with an existing business rule”, wherein the approval logic rules together with business rules and billing rules (~display conditions) are transmitted and stored in the smart card (~SIM); [0032], “Smart card 311 also stores a database of rules (~display conditions) associated with operator names”; [0009], “programming logic transmits the custom operator name to the mobile communication device by updating the database with the custom operator name”, wherein the programming logic (~part of OTA server/network entity) transmits the custom operator name as well as the rule number (~rule); [0010], “transmitting the custom operator name to a mobile communication device on the network, the mobile communication device being associated with the first subscriber account and having a smart card storing a database, the database including a plurality of rules associated with a plurality of operator names”, wherein the transmitting the custom operator name as well as the rule number (~rule) to a database of a smart card (~SIM)), 
 	wherein the display condition comprises a condition to display at the user equipment the information comprising ([0033], “display rules (~display conditions) stored on smart card 311 include at least a record identifier such as a rule number (~display condition number), a network ID, a location, and an operator name to be displayed on screen 303 … programming logic within an OTA platform is able to access this database via the network, and can modify fields as per the network operator's commands. In one embodiment, programming logic modifies the Operator Name to display whatever alphanumeric string is specified by the network operator when the smart card 311 is first programmed for use”; [0029], “an approval logic that compares the alphanumeric string or custom alpha tag to a set of rules (~display conditions) defined by either the network operator or a subscriber associated with the account. These rules may be applied in addition to business rules and billing rules (~display conditions), and may be customized to meet the needs of the operator or subscriber. For instance, approval logic may deny a custom operator name request that is obscene, or that conflicts with an existing business rule”) 
 	at least one of a service provider name and a network operator name present in at least one of a SIM information and a network information message ([0028], “subscriber's device 201 to display the custom operator name or alpha tag”); and 
(Fig. 4, servers (~rules logics) 423, 430, and 440 each have a processing unit connected to a transceiver unit for controlling communications via network 460) update via a network entity, the information provided in at least one of the SIM information and the network information message ([0028], “programming logic 225 is invoked to enable (S256) the subscriber's device 201 to display the custom operator name or alpha tag. This is performed over-the-air (~via a network entity), by modifying an operator name list (~updating the information provided) or corresponding PLMN list stored on a smart card within device 201, such as a SIM card or a UICC”), 
 	wherein the transceiver unit (Fig. 4, servers (~rules logics) 423, 430, and 440 each have a transceiver unit for communicating via network 460) is further configured to transmit, from the network entity to the user equipment, the updated information, to display in real-time the updated information at the user equipment based on the display condition ([0009], “programming logic (~part of network entity) transmits the custom operator name to the mobile communication device”; [0008], “A programming logic on the network then updates one or more mobile devices with the custom alpha tag. The several logic units may be part of an Over-the-air (OTA) platform on the network, such as an SFM server”; [0028], “programming logic 225 is invoked to enable (S256) the subscriber's device 201 to display the custom operator name or alpha tag. This is performed over-the-air, by modifying an operator name list or corresponding PLMN list stored on a smart card within device 201, such as a SIM card or a UICC”; [0033], “display rules (~display conditions) stored on smart card 311 include at least a record identifier such as a rule number (~display condition number), a network ID, a location, and an operator name to be displayed on screen 303 … programming logic within an OTA platform is able to access this database via the network, and can modify fields as per the network operator's commands. In one embodiment, programming logic modifies the Operator Name to display whatever alphanumeric string is specified by the network operator when the smart card 311 is first programmed for use”; [0029], “an approval logic that compares the alphanumeric string or custom alpha tag to a set of rules (~display conditions) defined by either the network operator or a subscriber associated with the account. These rules may be applied in addition to business rules and billing rules (~display conditions), and may be customized to meet the needs of the operator or subscriber. For instance, approval logic may deny a custom operator name request that is obscene, or that conflicts with an existing business rule”, wherein the display of the operator name is determined based on the approval logic’s processing of the approval logic rules (~display conditions)).  
	Inlow does not explicitly teach that the display condition is a display bit condition.
	However, Izawa teaches a display bit condition (col. 11 lines 38-40, “When display is allowed, DF (~display flag) =1, whereas when display is prohibited, DF (~display flag) =0. Step d8 judges on the display flag DF, so that if DF (~display flag) =0, the process is returned to step d2 without any display”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Izawa with the 

	Regarding claim 11, Inlow teaches one or more computer-readable media comprising computer-executable instructions (Fig. 4, servers (~rules logics) 423, 430, and 440 each have a computer-readable media comprising computer-executable instructions) that, 
 	when executed by a computing system, perform a method of updating an information displayed at a user equipment ([0017], “updates one or more mobile devices with the custom alpha tag”; [0011], “customizing an operator name displayed on a mobile communication device”; Fig. 5), 
 	the method comprising: 
 	- transmitting, via a SIM OTA update to a SIM card configured at a user equipment, a display condition ([0033], “display rules (~display conditions) stored on smart card (~SIM) 311 include at least a record identifier such as a rule number (~display condition number), a network ID, a location, and an operator name to be displayed on screen 303 … programming logic within an OTA platform (~SIM OTA server) is able to access (~transmit to) this database via the network, and can modify fields (~modify rule number (~rule) and operator name by data transmission) as per the network operator's commands. In one embodiment, programming logic modifies the Operator Name to display whatever alphanumeric string is specified by the network operator when the smart card 311 is first programmed for use”, wherein the programming logic (~part of SIM OTA server/network entity) transmits display rules (~display conditions) to the smart card (~SIM); [0029], “an approval logic that compares the alphanumeric string or custom alpha tag to a set of rules (~display conditions) defined by either the network operator or a subscriber associated with the account. These rules may be applied in addition to business rules and billing rules, and may be customized to meet the needs of the operator or subscriber. For instance, approval logic may deny a custom operator name request that is obscene, or that conflicts with an existing business rule”, wherein the approval logic rules together with business rules and billing rules (~display conditions) are transmitted and stored in the smart card (~SIM); [0032], “Smart card 311 also stores a database of rules (~display conditions) associated with operator names”; [0009], “programming logic transmits the custom operator name to the mobile communication device by updating the database with the custom operator name”, wherein the programming logic (~part of OTA server/network entity) transmits the custom operator name as well as the rule number (~rule); [0010], “transmitting the custom operator name to a mobile communication device on the network, the mobile communication device being associated with the first subscriber account and having a smart card storing a database, the database including a plurality of rules associated with a plurality of operator names”, wherein the transmitting the custom operator name as well as the rule number (~rule) to a database of a smart card (~SIM)), 
 	 	wherein the display condition comprises a condition to display at the user equipment the information comprising ([0033], “display rules (~display conditions) stored on smart card 311 include at least a record identifier such as a rule number (~display condition number), a network ID, a location, and an operator name to be displayed on screen 303 … programming logic within an OTA platform is able to access this database via the network, and can modify fields as per the network operator's commands. In one embodiment, programming logic modifies the Operator Name to display whatever alphanumeric string is specified by the network operator when the smart card 311 is first programmed for use”; [0029], “an approval logic that compares the alphanumeric string or custom alpha tag to a set of rules (~display conditions) defined by either the network operator or a subscriber associated with the account. These rules may be applied in addition to business rules and billing rules (~display conditions), and may be customized to meet the needs of the operator or subscriber. For instance, approval logic may deny a custom operator name request that is obscene, or that conflicts with an existing business rule”) 
 	a service provider name or a network operator name present in a SIM information or a network information message ([0028], “subscriber's device 201 to display the custom operator name or alpha tag”); 
 	- updating, via a network entity, the information provided in the SIM information or the network information message ([0028], “programming logic 225 is invoked to enable (S256) the subscriber's device 201 to display the custom operator name or alpha tag. This is performed over-the-air (~via a network entity), by modifying an operator name list (~updating the information provided) or corresponding PLMN list stored on a smart card within device 201, such as a SIM card or a UICC”); and 
([0009], “programming logic (~part of network entity) transmits the custom operator name to the mobile communication device”; [0008], “A programming logic on the network then updates one or more mobile devices with the custom alpha tag. The several logic units may be part of an Over-the-air (OTA) platform on the network, such as an SFM server”; [0028], “programming logic 225 is invoked to enable (S256) the subscriber's device 201 to display the custom operator name or alpha tag. This is performed over-the-air, by modifying an operator name list or corresponding PLMN list stored on a smart card within device 201, such as a SIM card or a UICC”; [0033], “display rules (~display conditions) stored on smart card 311 include at least a record identifier such as a rule number (~display condition number), a network ID, a location, and an operator name to be displayed on screen 303 … programming logic within an OTA platform is able to access this database via the network, and can modify fields as per the network operator's commands. In one embodiment, programming logic modifies the Operator Name to display whatever alphanumeric string is specified by the network operator when the smart card 311 is first programmed for use”; [0029], “an approval logic that compares the alphanumeric string or custom alpha tag to a set of rules (~display conditions) defined by either the network operator or a subscriber associated with the account. These rules may be applied in addition to business rules and billing rules (~display conditions), and may be customized to meet the needs of the operator or subscriber. For instance, approval logic may deny a custom operator name request that is obscene, or that conflicts with an existing business rule”, wherein the display of the operator name is determined based on the approval logic’s processing of the approval logic rules (~display conditions)).  
	Inlow does not explicitly teach that the display condition is a display bit condition.
	However, Izawa teaches a display bit condition (col. 11 lines 38-40, “When display is allowed, DF (~display flag) =1, whereas when display is prohibited, DF (~display flag) =0. Step d8 judges on the display flag DF, so that if DF (~display flag) =0, the process is returned to step d2 without any display”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Izawa with the teaching of Inlow in order to provide a simpler method to represent and process a display condition by requiring a minimal processing capacity and memory space.

10.	Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inlow in view of Izawa, and further in view of Wu (US 2015/0156687 A1).

 	Regarding claim 2, Inlow in view of Izawa teaches the method as claimed in claim 1, 
 	wherein the information provided in the SIM information is updated via a SIM OTA server unit (Inlow [0028], “programming logic (~part of OTA server unit) 225 is invoked to enable (S256) the subscriber's device 201 to display the custom operator name or alpha tag. This is performed over-the-air, by modifying an operator name list or corresponding PLMN list stored on a smart card within device 201, such as a SIM card or a UICC”; [0008], “A programming logic on the network then updates one or more mobile devices with the custom alpha tag. The several logic units may be part of an Over-the-air (OTA) platform on the network, such as an SFM server”).
	The combination does not explicitly teach wherein the information provided in the network information message is updated via a core network unit.
	However, Wu teaches wherein information provided in a network information message is updated via a core network unit ([0110], “UE receives an EMM information message (~network information message) sent by an MME (~core network) on the LTE network, and the UE displays a network name informed by the EMM information message”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Inlow as modified by Izawa in order to provide authentication, charging, and service invocation as well as increasing the overall throughput. 

 	Regarding claim 3, Inlow in view of Izawa, and further in view of Wu teaches the method as claimed in claim 2, 
 	wherein the updating, via a network entity, the information provided in the SIM information further comprises updating via the SIM OTA server unit an information present in at least one SIM file (Inlow [0028], “programming logic 225 (~part of SIM OTA server unit) is invoked to enable (S256) the subscriber's device 201 to display the custom operator name or alpha tag. This is performed over-the-air, by modifying an operator name list or corresponding PLMN list stored on a smart card within device 201, such as a SIM card or a UICC”; [0008], “A programming logic on the network then updates one or more mobile devices with the custom alpha tag. The several logic units may be part of an Over-the-air (OTA) platform on the network, such as an SFM server”).  

 	Regarding claim 4, Inlow in view of Izawa, and further in view of Wu teaches the method as claimed in claim 2, 
 	wherein the updating, via a network entity, the information provided in the network information further comprises updating via a text string at least under a name of network operator (Inlow Fig. 5, updating ”John’s Phone” (~text string) at least under “AT&T” (~name of network operator); [0026], “user of device 201 requests a custom alpha tag (S250) via an application or via a web uwmc interface provided by a provisioning logic 221 within OTA platform 220”; [0038], “Network operators can partner with advertisers to deliver pertinent content via alpha tags to market segments of subscribers”, wherein the pertinent content by the advertisers is a text string which would be at least under a name of operator).  
	The combination of Inlow and Izawa does not explicitly teach that the network information is a network information message and the updating is via the core network unit.
	However, Wu further teaches a network information message for updating from a core network unit ([0110], “UE receives an EMM information message (~network information message) sent by an MME (~core network) on the LTE network, and the UE displays a network name informed by the EMM information message”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Inlow as modified by Izawa and Wu in order to provide authentication, charging, and service invocation as well as increasing the overall throughput. 

	Regarding claim 7, Inlow in view of Izawa teaches the system as claimed in claim 6, 
 	wherein the processing unit (Inlow Fig. 4, servers (~rules logics) 423, 430, and 440 each have a processing unit) is further configured to update: the information provided in the SIM information via a SIM OTA server unit (Inlow [0028], “programming logic (~part of OTA server unit) 225 is invoked to enable (S256) the subscriber's device 201 to display the custom operator name or alpha tag. This is performed over-the-air, by modifying an operator name list or corresponding PLMN list stored on a smart card within device 201, such as a SIM card or a UICC”; [0008], “A programming logic on the network then updates one or more mobile devices with the custom alpha tag. The several logic units may be part of an Over-the-air (OTA) platform on the network, such as an SFM server”).
	The combination does not explicitly teach wherein the processing unit is further configured to update: the information provided in the network information message via a core network unit.  
([0110], MME (mobile management entity) comprises a processing unit) is further configured to update: information provided in a network information message via a core network unit ([0110], “UE receives an EMM information message (~network information message) sent by an MME (~core network) on the LTE network, and the UE displays a network name informed by the EMM information message”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Inlow as modified by Izawa in order to provide authentication, charging, and service invocation as well as increasing the overall throughput. 

	Regarding claim 8, Inlow in view of Izawa, and further in view of Wu teaches the system as claimed in claim 7 
 	wherein the processing unit (Inlow Fig. 4, servers (~rules logics) 423, 430, and 440 each have a processing unit) to update via the SIM OTA server unit, the information provided in the SIM information is further configured to update via the SIM OTA server unit an information present in at least one SIM file (Inlow [0028], “programming logic 225 (~part of SIM OTA server unit) is invoked to enable (S256) the subscriber's device 201 to display the custom operator name or alpha tag. This is performed over-the-air, by modifying an operator name list or corresponding PLMN list stored on a smart card within device 201, such as a SIM card or a UICC”; [0008], “A programming logic on the network then updates one or more mobile devices with the custom alpha tag. The several logic units may be part of an Over-the-air (OTA) platform on the network, such as an SFM server”).  

 	Regarding claim 9, Inlow in view of Izawa, and further in view of Wu teaches the system as claimed in claim 7, 
 	wherein the processing unit (Inlow Fig. 4, servers (~rules logics) 423, 430, and 440 each have a processing unit) to update via the core network unit, the information provided in the network information is further configured to update a text string at least under a name of network operator (Inlow Fig. 5, updating ”John’s Phone” (~text string) at least under “AT&T” (~name of network operator); [0026], “user of device 201 requests a custom alpha tag (S250) via an application or via a web uwmc interface provided by a provisioning logic 221 within OTA platform 220”; [0038], “Network operators can partner with advertisers to deliver pertinent content via alpha tags to market segments of subscribers”, wherein the pertinent content by the advertisers is a text string which would be at least under a name of operator).  
	The combination of Inlow and Izawa does not explicitly teach that the network information is a network information message and the updating is via the core network unit.
	However, Wu further teaches a network information message for updating from a core network unit ([0110], “UE receives an EMM information message (~network information message) sent by an MME (~core network) on the LTE network, and the UE displays a network name informed by the EMM information message”).
. 

11.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Inlow in view of Izawa, further in view of Pereira (US 2017/0295449 A1).

	Regarding claim 5, Inlow in view of Izawa teaches the method as claimed in claim 1, 
 	wherein the updated information further comprises at least one of an updated SIM information comprising at least one of an updated customizable text (Inlow [0008], “A programming logic on the network then updates one or more mobile devices with the custom alpha tag (~update with customizable text)”; [0028], “programming logic 225 is invoked to enable (S256) the subscriber's device 201 to display the custom operator name or alpha tag. This is performed over-the-air, by modifying an operator name list or corresponding PLMN list stored on a smart card within device 201, such as a SIM card or a UICC”) and an updated customizable graphical image and an updated network information message.
	The combination does not explicitly teach wherein: the updated network information message is transmitted via the core network unit to the user equipment based on one of a Detach with Re-attach message and a tracking area update (TAU).  
([0110], “UE executes a combined tracking area update procedure on the LTE network, the UE receives an EMM information message sent by an MME on the LTE network, and the 
UE displays a network name informed by the EMM information message”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Inlow as modified by Izawa in order to improve efficiency, coverage, and service by appropriately updating a network information based on a tracking area update (TAU).
The combination does not explicitly teach wherein: the updated SIM information is further transmitted via the SIM OTA server unit to the SIM card configured at the user equipment based on one of an HTTP Push, an HTTP Pull and a SIM Over-The-Air (OTA) SMS upgrade mechanism.
 	However, Pereira teaches wherein: an updated SIM information is further transmitted via a SIM OTA server unit to a SIM card configured at a user equipment based on one of an HTTP Push, an HTTP Pull and a SIM Over-The-Air (OTA) SMS upgrade mechanism ([0025], “OTA server 10 uses a bearer adapted to each SE to be updated: Secure elements supporting only SMS will be updated over SMS (push SMS), those supporting HTTP will be updated over HTTP (push HTTP)”; [0019], “an OTA server 10 is provided for updating secure elements 11 … A secure element is for example a UICC, a SIM card or an embedded secure element (eSE)”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pereira with the teaching of Inlow as modified by Izawa and Wu in order to reduce latency by enabling full request and response multiplexing, minimizing protocol overhead via efficient compression of HTTP header fields, and adding support for request prioritization.
	
 	Regarding claim 10, Inlow in view of Izawa teaches the system as claimed in claim 6, 
 	wherein the updated information further comprises at least one of an updated SIM information comprising at least one of an updated customizable text (Inlow [0008], “A programming logic on the network then updates one or more mobile devices with the custom alpha tag (~update with customizable text)”; [0028], “programming logic 225 is invoked to enable (S256) the subscriber's device 201 to display the custom operator name or alpha tag. This is performed over-the-air, by modifying an operator name list or corresponding PLMN list stored on a smart card within device 201, such as a SIM card or a UICC”) and an updated customizable graphical image and an updated network information message, 
	The combination does not explicitly teach wherein: the transceiver unit is further configured to: transmit via the core network unit to the user equipment the updated network information message based on one of a Detach with Re-attach message and a tracking area update (TAU).  
([0110], MME (~mobility management entity) comprises a transceiver unit for communicating with a UE) is further configured to: transmit via a core network unit to a user equipment updated network information message based on one of a Detach with Re-attach message and a tracking area update (TAU) ([0110], “UE executes a combined tracking area update procedure on the LTE network, the UE receives an EMM information message sent by an MME on the LTE network, and the UE displays a network name informed by the EMM information message”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Inlow as modified by Izawa in order to improve efficiency, coverage, and service by appropriately updating a network information based on a tracking area update (TAU).
	The combination does not explicitly teach wherein: the transceiver unit is further configured to: transmit via the SIM OTA server unit to the SIM card configured at the user equipment, the updated SIM information based on one of an HTTP Push, an HTTP Pull and a SIM Over-The-Air (OTA) SMS upgrade mechanism.  	
However, Pereira teaches wherein: the transceiver unit (Fig. 1, OTA server comprises a transceiver unit to communicate via an OTA (~Over-The-Air) network) is further configured to: transmit via a SIM OTA server unit to a SIM card configured at a user equipment, updated SIM information based on one of an HTTP Push, an HTTP Pull and a SIM Over-The-Air (OTA) SMS upgrade mechanism ([0025], “OTA server 10 uses a bearer adapted to each SE to be updated: Secure elements supporting only SMS will be updated over SMS (push SMS), those supporting HTTP will be updated over HTTP (push HTTP)”; [0019], “an OTA server 10 is provided for updating secure elements 11 … A secure element is for example a UICC, a SIM card or an embedded secure element (eSE)”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pereira with the teaching of Inlow as modified by Izawa and Wu in order to reduce latency by enabling full request and response multiplexing, minimizing protocol overhead via efficient compression of HTTP header fields, and adding support for request prioritization.


Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643